The Roland Park Company of Baltimore City, on December 1, 1920, conveyed to the Roland Park Apartment Stables Company of Baltimore County a lot of ground containing about one and one-half acres and forming a part of the land which the grantor corporation had acquired for the purposes of suburban improvement. The deed conveying the lot referred to contains certain covenants restricting its use, among which are the following: *Page 154 
    "1. That no shop, store, factory, saloon, business house of any kind, other than stables, no hospital, asylum or institution of like or kindred nature, and no charitable institution shall be erected or maintained on said premises, but the said premises shall be occupied and used by the said Roland Park Apartment Stables Company, its successors and assigns, including all tenants, either for stables or for residence purposes and not otherwise.
    "2. That no residence or dwelling house shall be erected or kept on said land costing less than three thousand (3,000.00) dollars, and any building erected on said land within ten (10) years from date of this deed, shall be built according to plans which shall have been approved by the architect of the said Roland Park Company of Baltimore City."
The lot thus conveyed has not been used for residence purposes, but stables and public garages have been maintained on it for many years. Recently the Roland Park Apartment Stables Company contracted to sell and convey a portion of the lot to the Saratoga Building and Land Corporation under an agreement which provided that the title should be "free of any building restriction that would prohibit the erection thereon of an apartment house to be designed and occupied for residential purposes." Because of doubt as to the ability of the vendor to convey a title free of such a restriction, the vendee has refused compliance with the contract of purchase. In this suit for specific performance the only question is whether an objection to the title on that ground is sustainable. The appeal is from a decree requiring the agreement of purchase to be specifically performed. *Page 155 
[EDITORS' NOTE:  PLAT IS ELECTRONICALLY NON-TRANSFERRABLE.] *Page 156 
On the plat herewith reproduced the lot here in question is designated as Lot 1, Block 9, Plat 2, fronting 370 feet on Woodside Road and 123 feet on Upland Road. It is in a section of the Roland Park area which has been devoted in part to other than residence purposes. At the southwest corner of the same block is the stable of the Baltimore Country Club, erected under the permissive terms of the conveyance made to it in 1906. On the opposite side of Woodside Road is a car barn of the United Railways and Electric Company. The entire block on which it stands, and which is almost wholly used for railroad purposes, was conveyed to the Railways and Electric Company by the Roland Park Company prior to the execution in 1900 of the deed to the Roland Park Apartment Stables Company for the lot now in controversy. Prior to that time also the Roland Park Company itself had erected on Block 21, shown on the plat, a large business building, three stories in height, with five stores on the first floor and with residential apartments on the second and third floors, and subsequently it built a three-story brick apartment house on the same block, containing six separate five-room apartments. The portion of the Roland Park Apartment Stables Company's lot which is not included in the contract of sale now sought to be enforced is occupied by large concrete buildings which have been used for a long period of time as a public garage and an automobile repair shop. The cost of the apartment house proposed to be built by the purchaser on the lot with which we are here concerned will not be less than $3,000 for each apartment, and the building will be used for residential purposes exclusively. In the deeds for practically all of the properties conveyed by the Roland Park Company, other than those to which we have specially referred, there are restrictive covenants which include the following:
    "(1) That no shop, store, factory, saloon, or business house of any kind, no hospital, asylum or institution of like or kindred nature, and no charitable institution, shall be erected or maintained on the premises conveyed, but the same premises shall be occupied *Page 157 
and used for residence purposes only, and not otherwise. (2) That there shall not at any time be more than one residence or dwelling house on the land hereby conveyed."
There is an agreement in the record as to the facts we have stated. In our judgment the court below correctly decided that the proposed erection of an apartment house on the lot mentioned in the bill of complaint is not prohibited by the restrictive covenants as to its use, and is not contrary to the general plan of improvement of the area in which it is included. There is a material difference between the restrictions imposed upon lots in the exclusively residential areas of Roland Park and those specified in the deed for the ground to which this suit relates. The deeds for lots of the former class uniformly covenanted that they should be used for residence purposes only and that at no time should there be more than one residence or dwelling on the lot conveyed, while in the deed to the Roland Park Apartment Stables Company there was no limitation upon the number of buildings to be erected on the lot and its use solely for stable purposes was expressly permitted. Since 1900 no purchase of a Roland Park lot as the site of a private dwelling could have been made in the belief that all portions of the land included in the development were to be improved according to a uniform plan. The prior conveyance and the actual use of lots, in the section shown by the accompanying plat, for railway, business, apartment house and stable purposes prevented such an expectation. There is no sufficient ground for a conclusion that the erection of an apartment house of suitable cost on the land affected by this suit should be forbidden as a violation of the plan of residential development to which other lots in Roland Park are uniformly subject. The question as to whether an apartment house may rightfully be erected on the land must, therefore, be determined with sole reference to the terms of the restrictive covenants in the deed by which it was conveyed to the present owner. Beetem v. Garrison, 129 Md. 664; Bealmear v.Tippett, 145 Md. 568 *Page 158 
A rule of construction applicable to such covenants is that they should be given no greater effect than their terms clearly intend, and any doubt as to their meaning should be resolved in favor of the grantee. Meredith v. Danzer, 142 Md. 582; Wood
v. Stehrer, 119 Md. 143; Peabody Heights Company v.Willson, 82 Md. 186.
It was designed that the land in the immediate vicinity of the lot to which the covenants apply should be largely available for commercial uses, and the limitation of the particular lot to use for residence purposes, as an alternative to the erection of stables, must be construed with due regard to the nature of the authorized use of the adjacent properties. The location of the plaintiff's lot, in close proximity to the non-residential structures we have mentioned, and its actual use in the past, and its continued availability in the future, for the maintenance of stables, consistently with the terms of the deed by which it was granted, are facts justifying a liberal interpretation of the covenant in regard to the nature of the residence use which it intended to permit. The words "residence purposes" are susceptible of being construed as including the erection of a residential apartment house, and in view of the conditions shown by the record, we think such a construction is reasonable and should be adopted. As our conclusion is based upon the special facts of this case, we shall not undertake a discussion of the cases, cited in the briefs, in which the applicability of restrictive covenants under materially different conditions has been considered.
Decree affirmed, with costs. *Page 159